Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Summary
This is the Non-Final Office Action based on application 16/765018 filed 11/10/2021.     
Claims 1 & 5-6, 8-9 have been examined and fully considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to Claim 1, it is unclear when applicant claims, “together with,” if that means that there is a mixing of components. Or, if instead, components are only put in proximity of one another. Correction is required in the claims to clear this up.
Also, with respect to Claim 1, the claim, preamble is drawn towards a treatment liquid, but then contains additional components in addition to the treatment liquid (the additional components being the standard solution). Therefore, it is not clear if the claim is drawn towards the “treatment liquid,” or more than the “treatment liquid”.  Or if 
Further with respect to Claim 1, it is unclear, does the standard solution contain steroid and cyclodextrin? Or is the standard solution merely a random standard solution of almost any source that could possibly be used for immunological quantification or a steroid? Correction is required.
Further with respect to Claim 1, the preamble is drawn towards a treatment liquid “for use in exclusion of a steroid included in cyclodextrin”. All cyclodextrin does not “include” cyclodextrin, making this unclear. As the preamble is not read into the claims, for art rejection purposed this doe not matter, but it remains unclear and required correction.
With respect to Claims 5 & 6 they are unclear for the purposes shown above on Claim 1 as they are dependent therefrom.
With respect to Claim 8, it is unclear how or what signal intensities are measured. Prior to this step in the claim, all that is done is a reacting step, but no machine is used. Does applicant measure signals by their eye, or mentally? This is unclear from the claim and requires correction.
With respect to Claims 8-9, “anti-steroid” antibody.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


1. Claims 1, 5-6, & 8-9 are rejected under 35 U.S.C. 103(a) as being obvious over SOUZA in Liposomes Method and Protocols (using date of 2016 edition as is re-print for soft cover) in view of JP 11-510598 A( as cited on IDS dated 05/18/2020).

	With respect to Claim 1 & 8-9, SOUZA et al. teach of preparation of liposomes from mixed detergent /lipid micelles including clyclodextrin (Page 2, second last paragraph, Page 28, first paragraph) and can also be done with using other detergents, such as n-alkyl- glucosides (n = 6–9), octyl-thioglucoside or N-octanoyl- N-methylglucamine (MEGA-8, Fluka) (Page 79, last paragraph). SOUZA et al. do not specifically call out that the reagent composition is used in a standard steroid assay (for exclusion).
JP 11-510598 A however discloses a composition formed by including a steroid and a cyclodextrin in an aqueous medium, the composition being an aqueous steroid immunoassay standard (a standard solution for immunological quantitative analysis of steroids) that is stabilized using the cyclodextrin. JP 11-510598 A  further 
A person skilled in the art could also easily conceive of a method for conducting immunological quantitative analysis of steroids, and a kit for conducting said quantitative analysis, on the basis of the matters disclosed in GE and JP 11-510598 A.
With respect to Claims 5-6, SOUZA et al. teach of preparation of liposomes from mixed detergent /lipid micelles including cyclodextrin (Page 2, second last paragraph, Page 28, first paragraph). JP 11-510598 et al. teach of the use of B-cyclodextrin and estradiol and progesterone (Page 34).
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the combination of 
Applicant argues with respect to the GE reference that GE does no teach of the use of cyclodextrin, but only cyclodextrin tranferases. The examiner sees this point and therefore a new reference is also used.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is303-297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 5712701254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA M FRITCHMAN/
Primary Examiner, Art Unit 1797